     Case 2:20-cv-01130-KJM-DMC Document 12 Filed 08/03/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAYTON SILVA,                                   No. 2:20-CV-1130-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    US ARMY, et al.,
15                       Defendants.
16

17                 Plaintiff, who is proceeding pro se, brings this civil action. No oppositions to the

18   pending motions to dismiss have been filed. Therefore, pursuant to Eastern District of California

19   Local Rule 230(c), the hearing scheduled for August 5, 2020, before the undersigned in Redding,

20   California, is hereby taken off calendar and defendants’ motions to dismiss, ECF Nos. 5 and 6,

21   are both submitted on the record and briefs without oral argument.

22                 IT IS SO ORDERED.

23

24   Dated: July 31, 2020
                                                          ____________________________________
25                                                        DENNIS M. COTA
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28
                                                      1
